              Case 1:20-cr-00294-MLB-CCB Document 32 Filed 06/30/21 Page 1 of 6

                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

                                                          )
UNITED STATES OF AMERICA                                  )     JUDGMENT IN A CRIMINAL CASE
                                                          )
v.                                                              Case Number: 1:20-CR-294-01-MLB
                                                          )     USM Number: 12841-509
BEN'ANDRE JAVON GOOLSBY                                   )
                                                          )     Melissa McGrane
                                                          )     Defendant’s Attorney


THE DEFENDANT:

Pleaded guilty to counts 3 and 9 of the indictment.

The defendant is adjudicated guilty of these offenses:

Title & Section                      Nature of Offense                       Offense Ended         Count

18 U.S.C. § 922(a)(6)                False Statements to a Federally         April 11, 2019           3
                                     Licensed Firearms Dealer


18 U.S.C. § 922(n)                   Receipt of a Firearm by a Person        April 11, 2019           9
                                     Under Indictment

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant
to the Sentencing Reform Act of 1984.

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed
by this judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States
Attorney of material changes in economic circumstances.


                                                         June 25, 2021
                                                         Date of Imposition of Judgment




                                                         June 30, 2021
                                                         Date
              Case 1:20-cr-00294-MLB-CCB Document 32 Filed 06/30/21 Page 2 of 6

DEFENDANT: BEN'ANDRE JAVON GOOLSBY
CASE NUMBER: 1:20-CR-294-01-MLB                                                         Judgment -- Page 2 of 6

                                               IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a term
of FORTY (40) MONTHS as to counts 3 and 9, with both counts to run CONCURRENT, for a total term of
imprisonment of FORTY (40) MONTHS. In imposing this sentence, the Court has granted the defendant credit
for the period of imprisonment that the defendant has served on the undischarged term of imprisonment in
Rockdale County Superior Court case number 2014-CR-1084 and for the period of the defendant’s pretrial
detention in Clayton County Magistrate Court case number 2020-WA-08198 and Clayton County Superior Court
case number 2012-CR-00130.

The Court imposes the above sentence with the expectation that no further adjustment will be made by the
Federal Bureau of Prisons other than for good time.

The defendant’s federal sentence shall run concurrently to the remainder of the undischarged term of
imprisonment in Rockdale County Superior Court case number 2014-CR-1084 and shall also run concurrently to
any sentence that may subsequently be imposed in Clayton County Superior Court case number 2012-CR-00130.

The Court recommends the defendant’s federal sentence be served in a state institution in Georgia. If the
defendant’s state sentence is terminated before the completion of his federal sentence, the Court recommends the
Defendant be placed in a federal facility near Butner, NC to serve out the remainder of his federal sentence.

The defendant is remanded to the custody of the United States Marshal.

                                                    RETURN

I have executed this judgment as follows:




 Defendant delivered on                                     to

 at                                         , with a certified copy of this judgment.


                                                                           UNITED STATES MARSHAL



                                                                       DEPUTY UNITED STATES MARSHAL
             Case 1:20-cr-00294-MLB-CCB Document 32 Filed 06/30/21 Page 3 of 6

DEFENDANT: BEN'ANDRE JAVON GOOLSBY
CASE NUMBER: 1:20-CR-294-01-MLB                                                    Judgment -- Page 3 of 6

                                        SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of THREE (3) YEARS as to
counts 3 and 9, with both counts to run CONCURRENT, for a total term of supervision of THREE (3) YEARS.




                                      MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within
   15 days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the
   court.
4. You must cooperate in the collection of DNA as directed by the probation officer.

You must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.
                  Case 1:20-cr-00294-MLB-CCB Document 32 Filed 06/30/21 Page 4 of 6

DEFENDANT: BEN'ANDRE JAVON GOOLSBY
CASE NUMBER: 1:20-CR-294-01-MLB                                                                             Judgment -- Page 4 of 6

                                      STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

   1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
         release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
         time frame.
   2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
         and when you must report to the probation officer, and you must report to the probation officer as instructed.
   3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
         from the court or the probation officer.
   4.    You must answer truthfully the questions asked by your probation officer.
   5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
         arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
         notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
         officer within 72 hours of becoming aware of a change or expected change.
   6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
         officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
   7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
         from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer
         excuses you from doing so. If you plan to change where you work or anything about your work (such as your position or your
         job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer
         at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
         hours of becoming aware of a change or expected change.
   8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
         convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
         the probation officer.
   9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
   10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
         that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
         nunchakus or tasers).
   11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
         without first getting the permission of the court.
   12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
         require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact
         the person and confirm that you have notified the person about the risk.
   13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov

I understand that a violation of any of these conditions of supervised release may result in modification, extension, or revocation of my
term of supervision.


 Defendant's Signature                                                      Date

 USPO's Signature                                                           Date
              Case 1:20-cr-00294-MLB-CCB Document 32 Filed 06/30/21 Page 5 of 6

DEFENDANT: BEN'ANDRE JAVON GOOLSBY
CASE NUMBER: 1:20-CR-294-01-MLB                                                        Judgment -- Page 5 of 6

                               SPECIAL CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following special conditions of supervision.

You must participate in a mental health treatment program and follow the rules and regulations of that program.
Such program may require that you submit to an evaluation and / or testing. The probation officer, in consultation
with the treatment provider, will supervise your participation in the program (provider, location, modality,
duration, intensity, etc.). The Court waives all costs.

You must participate in an alcohol and / or other substance abuse treatment program and follow the rules and
regulations of that program. The probation officer will supervise your participation in the program (provider,
location, modality, duration, intensity, etc.) The Court waives all costs.

You must submit to substance abuse testing to determine if you have used a prohibited substance. You must not
obstruct, attempt to obstruct, or tamper with any testing methods. The Court waives all costs.
              Case 1:20-cr-00294-MLB-CCB Document 32 Filed 06/30/21 Page 6 of 6

DEFENDANT: BEN'ANDRE JAVON GOOLSBY
CASE NUMBER: 1:20-CR-294-01-MLB                                                     Judgment -- Page 6 of 6

                                 CRIMINAL MONETARY PENALTIES

Payment of criminal monetary penalties is due during the period of imprisonment. All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility
Program, are to be made payable to the Clerk, U.S. District Court, 2211 U.S. Courthouse, 75 Ted Turner Drive,
SW, Atlanta, GA 30303. Any balance that remains unpaid at the commencement of the term of supervision shall
commence within 60 days after release from imprisonment on the following terms: payable at a rate of no less
than $250 monthly to U.S. District Court Clerk. You must notify the Court of any changes in economic
circumstances that might affect the ability to pay this financial penalty.

       Special Assessment

       $200.00. The special assessment shall be paid to the United States immediately.

       Fine

       The Court waives the fine and cost of incarceration and supervision.
